DETAILED ACTION

Claim Status
Claims 1-12 is/are pending.
Claims 1-12 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:.  
 	The Brief Description of Drawings should clearly list every labeled drawing - e.g., “FIG. 1(a)-1(c) includes photographs…” and “FIG. 2(A)-2(B) shows a spectrum…”
Appropriate correction is required.


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
POWELL ET AL (US 2019/0315903).
 	POWELL ET AL ‘903 discloses acrylic-modified polyester resins, wherein the precursor polyester is derived from:
(a) a polyacid component comprising: 

(i) one or more polyacids (e.g., aromatic diacids; 1,4-cyclohexane dicarboxylic acid; etc.);

(b) a polyol component comprising:
 	
(i) one or more diols; 

(ii) one or more polyols with 3 or more hydroxyl groups (e.g., pentaerythritol; triols such as trimethylol ethane, trimethylol propane, trimethylol butane; mixtures thereof; etc.), in amounts of 0.1-10 wt% (based on the weight of polyol component);

(c) a functional monomer component (e.g., an ethylenically unsaturated polyacid monomer in amounts of 0.5-10 wt% based on the total amount of polyacid component; an ethylenically unsaturated polyol monomer in amounts of 0.5-10 wt% based on the total amount of polyol component; etc.).

The acrylic-modified polyester is formed by:
(i) polymerizing the acid component (a). the polyol component (b), and functional monomer component (c) to form a polyester with ethylenically unsaturated functional groups on the polyester backbone;

(ii) grafting an (meth)acrylic monomer to the polyester via the ethylenically unsaturated functional groups on the polyester backbone.

The (meth)acrylic monomer can be: methyl (meth)acrylate; ethyl (meth)acrylate; butyl (meth)acrylate; hydroxyethyl (meth)acrylate; etc.; wherein when the (meth)acrylic monomer is a hydroxyl-functional (meth)acrylate monomer (e.g., hydroxyethyl (meth)acrylate), said hydroxy-functional (meth)acrylate monomer is present in amounts of 5-40 wt% based on the weight of acrylic-modified polyester. The acrylic-modified polyester is useful in aqueous coating compositions. (entire document, e.g., paragraph 0035-0041, 0046-0049, 0055-0056, 0087-0090, etc.)
 	Regarding claims 1, 4, 6, 8, 11-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form acrylic-modified polyesters in accordance with POWELL ET AL ‘903 using a polyester precursor formed using a mixture of two different polyols with three or more hydroxyl groups (e.g., tetrols such as pentaerythritol, in combination with triols such as trimethylol ethane, trimethylol propane, trimethylol butane) in order to produce acrylic-modified polyester resins with the desired hydroxyl number and/or the desired degree of branching for specific coating applications and/or cure systems.
	Regarding claims 2, 10, one of ordinary skill in the art would have selected the ratio of tetrols to triols in the polyol component (b) used to form the polyester precursor for the acrylic-modified polyester resins of POWELL ET AL ‘903 in order to produce acrylic-modified polyester resins with the optimal hydroxyl number and/or the desired degree of branching for specific coating applications and/or cure systems.
 	Regarding claim 3, one of ordinary of ordinary skill in the art would have selected the amount of tetrols (e.g., pentaerythritol) used to form the polyester precursor for the acrylic-modified polyester resins of POWELL ET AL ‘903 in order to produce acrylic-modified polyester resins with the optimal hydroxyl number and/or the desired degree of branching for specific coating applications and/or cure systems.
	Regarding claim 5, one of ordinary of ordinary skill in the art would have selected the amount of triols (e.g., trimethylol ethane, trimethylol propane, trimethylol butane, etc.) used to form the polyester precursor for the acrylic-modified polyester resins of POWELL ET AL ‘903 in order to produce acrylic-modified polyester resins with the optimal hydroxyl number and/or the desired degree of branching for specific coating applications and/or cure systems.
 	Regarding claim 9, since POWELL ET AL ‘903 discloses that the acrylic-modified polyester can contain hydroxy-functional (meth)acrylate monomer in amounts of 5-40 wt% based on the weight of acrylic-modified polyester, the Examiner has reason to believe that the (meth)acrylate wt% ranges disclosed in POWELL ET AL ‘903 at least partially read on the mol% range recited in claim 9; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the amount of (meth)acrylic monomer in the acrylic-modified polyester resins of POWELL ET AL ‘903 in order to produce acrylic-modified polyester resins with the optimal coating characteristics (e.g., hardness, flexibility, chemical resistance, etc.) for specific coating applications and/or cure systems.
	Regarding claim 10, one of ordinary skill in the art would have selected type of polyester precursor used to form acrylic-modified polyester resins of POWELL ET AL ‘903, the amount of (meth)acrylic content, and/or controlled the amount of additives (e.g., pigments, fillers, etc.) in the coating composition in order to produce coatings with good gloss characteristics.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
POWELL ET AL (US 2019/0315903),
	as applied to claim 1 above,
and further in view of ISHIKURA (US 2015/0232693).
 	ISHIKURA ‘693 discloses that it is well known in the art to utilize alicyclic polybasic acids (e.g., 1,2-cyclohexanedicarboxylic acid; 1,3-cyclohexanedicarboxylic acid; 1,4-cyclohexanedicarboxylic acid; etc.) in amounts of 20-100 mol% (based on the total amount of acid components) in acrylic-modified polyester resins in order to produce coatings within improved smoothness and water resistance (paragraph 0030-0031, 0039-0040, 0047, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate minor amounts of alicyclic dicarboxylic acids (e.g., 20-100 mol%, based on the total amount of acid components, as suggested in ISHIKURA ‘693) in the acrylic-modified polyesters resins of POWELL ET AL ‘903 in order to produce coatings with improved smoothness and water resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	CN 108713046 disclose acrylic-modified polyesters.
 	RETSCH, JR (US 2021/0277163) disclose acrylic-polyester resins and aqueous coating compositions containing said acrylic-polyester resins.
 	KOTERA ET AL (US 4,340,519) disclose aqueous coatings containing polyesters derived from minor amounts of trivalent and/or tetravalent polyols.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787